Citation Nr: 0728930	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-16 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial compensable rating for a burn scar 
to the right cheek.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to 
November 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


FINDING OF FACT

The veteran has a scar on the right cheek about 2 inches in 
length by 1.5 inches in width, which was flexible and 
nontender, but not elevated, depressed, or indurated.  


CONCLUSION OF LAW

The criteria for an initial 10 percent evaluation for facial 
scars have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.519, 4.1, 4.7, 4.118, Diagnostic 
Code 7800 (2002), 4.118, Diagnostic Code 7800 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION


Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In March 2006, the veteran was provided with notice which 
adequately informed the veteran of the evidence and 
information (1) necessary to substantiate the claim; (2) that 
VA would seek to provide; and (3) that the veteran was 
expected to provide.  The letter also essentially told the 
veteran to submit any information or evidence in his 
possession.  The RO additionally requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  Additionally, the letter informed the veteran of 
the type of evidence necessary to establish a disability 
rating and an effective date.  While this notice was not 
provided prior to the first RO adjudication of the claim, the 
notice was provided prior to the transfer and certification 
of the veteran's case to the Board.  The veteran and his 
representative have had time to consider the content of the 
notice, present argument, and respond with any additional 
evidence or information relevant to the claim.  Furthermore, 
the record does not show that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  

The record shows that the veteran, who is represented, had 
actual knowledge with the requirements for the benefits 
sought on appeal.  Therefore, under these circumstances, the 
Board finds the veteran was afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA," such that the VCAA timing error did not 
affect the essential fairness of the adjudication of the 
claim.  See Sanders, supra. See also Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  Thus, the Board concludes that the 
defect in the timing of the VCAA notice constitutes harmless 
error.  See generally, Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

With respect to VA's duty to assist the veteran, the Board 
notes that there is no indication that any additional action 
is needed to comply with the duty to assist the veteran in 
connection with the claim.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining 
evidence necessary to substantiate the veteran's claim.  The 
RO has obtained the veteran's service medical records, VA 
medical records, and provided the veteran with a VA 
examination.  The veteran has not identified any further 
evidence with respect to his claim, and the Board is 
similarly unaware of any such evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.


Analysis

In October 2002, a Board remand directed the RO to consider 
whether a separate rating was warranted for the veteran's 
right cheek scar.  In July 2003, the RO issued a rating 
decision granting service connection for a residual of a burn 
scar to the right cheek, and assigned a noncompensable 
evaluation effective October 15, 2002.  In May 2004, the RO 
continued the noncompensable rating.  The veteran submitted 
his notice of disagreement with the July 2003 decision in 
June 2004, arguing that his scar warranted a 10 percent 
rating.

The veteran was provided with a VA examination for the scar 
on his right cheek in November 2002.  The examiner noted a 3 
cm by 3 cm superficial, post-inflamatory, hyperpigmented 
patch on the right lateral cheek with a 1 cm by 0.5 cm 
central depigmentation that is not painful to the touch.  The 
examiner noted that the scar was "a little disfiguring."  
The examiner also noted that there were two smooth, 
hyperpigmented papules on the upper edge of the scar that may 
or may not be related to the burn.

An April 2004 VA examination noted that the veteran's facial 
scar was partially hyperpigmented and partially 
hypopigmented.  There was also a slight black spot on one 
edge of the scar.  The scar was about 2 inches in length by 
1.5 inches in width.  The scar was not elevated or depressed, 
it was nontender, there was no tissue loss, it was flexible, 
and the skin was not indurated.  The examiner stated that the 
scar looked the same as it did in the November 2002 
photographs.  

VA medical records submitted in conjunction with the 
veteran's claim were silent as to any complaints of or 
treatment for any disability associated with the veteran's 
residuals of his right cheek scar.  In his VA Form 9, the 
veteran indicated that the scar on his right cheek was not 
tender on the April 2004 examination because it was numb.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.118a, Diagnostic Code 7800 (2006), an 80 
percent rating is warranted for disfigurement of the head 
face or neck where there are visible or palpable tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with six or more characteristics of disfigurement.  A 50 
percent rating is warranted with visible or palpable tissue 
loss and either gross distortion of asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement.  A 30 percent 
rating is warranted with visible or palpable tissue loss and 
either gross distortion of asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement.  A 10 percent rating 
is warranted with one characteristic of disfigurement.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7800 (2006), Note 
(1) states that the eight characteristics of disfigurement, 
for purposes of evaluation under § 4.118 are:  scar five or 
more inches (13 or more centimeters) in length; scar at least 
one-quarter inch (0.6 centimeters) wide a the widest part; 
surface contour of scar elevated or depressed on palpation; 
scar adherent to underlying tissue; skin hypo- or hyper-
pigmented in an area exceeding six square inches  39 square 
centimeters); skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 square centimeters); underlying soft tissue missing in an 
area exceeding six square inches (39 square centimeters); and 
skin indurated and inflexible in an area exceeding six square 
inches (39 square centimeters).  Note (2) provides that 
rating tissue loss under auricle under Diagnostic Code 6207 
(loss of auricle) and anatomical loss of the eye under 
Diagnostic Code 6061 (anatomical loss of both eyes), or 
Diagnostic Code 6063 (anatomical loss of one eye) as 
appropriate.  Note (3) allows consideration of unretouched 
color photographs when evaluating under these criteria.

The veteran currently receives a noncompensable rating under 
38 C.F.R. § 4.118, Diagnostic Code 7800 for facial scars.  
The November 2002 VA examination noted 3 cm by 3 cm 
superficial, post-inflamatory, hyperpigmented patch on the 
right lateral cheek with a central depigmentation that was 
not painful to the touch.  The examiner noted that the scar 
was "a little disfiguring."  The April 2004 VA examination 
noted the veteran had a scar on the right cheek that was 
flexible, partially hyperpigmented and partially 
hypopigmented.  There was also a slight black spot on one 
edge of the scar.  The scar was about 2 inches in length by 
1.5 inches in width.  The scar was not elevated, depressed, 
tender, or indurated, and there was no tissue loss.  

As the veteran's scar has at least one characteristic of 
disfigurement - a scar at least one-quarter inch (0.6 cm) 
wide at the widest part - an evaluation of 10 percent is 
warranted under Diagnostic Code 7800.  The next higher rating 
of 30 percent is not warranted as there is not evidence of 
two or more characteristics of disfigurement nor is there 
visible or palpable tissue loss, gross distortion or 
asymmetry of one feature, or asymmetry of a paired set of 
features.

Given the foregoing, the Board concludes that the overall 
disability picture more closely approximates the criteria for 
a 10 percent evaluation under 38 C.F.R. § 4.118, Diagnostic 
Code 7800.  The Board notes that this is an initial rating 
case, and consideration has been given to "staged" 
ratings" since service connection was mad effective (i.e., 
different percentage ratings for different periods of time).  
Fenderson v. West, 12 Vet. App. 119 (1999).  However, there 
appears to be no identifiable period of time since the 
effective date of service connection during which the 
service-connected facial scars were more than 10 percent 
disabling.  Thus "staged ratings" are inapplicable to this 
case.  


ORDER

An initial 10 percent rating for facial scars is granted.




____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


